DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is response to communication:  response to RCE field on 04/15/2022
Claims 1-20 are currently pending in this application.  
No new IDS has been field for this application.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/15/2022 has been entered.
 

Response to Arguments
Applicant’s arguments concerning amended claims 1 and 9 have been fully considered but are not found persuasive.  The claims have been amended to include that the credentials comprise a plurality of sequences of values arranged in a predetermined pattern, each sequence of values of the plurality of sequences of values includes a specific identifier.  This is still taught by the Srvistava reference.  As seen in paragraph 29, a request may include a tenant name and a data grid label name.  The tenant name (such as a site name or customer identifier), is a sequence of values/characters which includes a specific identifier (site name or customer id).  The data grid label name (such as a cache name), is another sequence of values/characters which includes a specific identifier (such as dataname).  The request includes these two such credentials which must be matched and checked in order for the user to gain access.  The sequence of these characters/values found in each identifier must be matched in order to gain access.  Thus, such limitations are still taught/obvious over Srivistava.  
Claim 8 includes additional amendments and limitations and would not have been obvious over the prior art of record.  Thus, the rejection of claim 8 is withdrawn.  See amended rejection below. 

Claim Rejections - 35 USC § 101
The prior 101 rejections have been withdrawn in response to applicant’s arguments.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9, 10, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Srivastava US Patent Application Publication 2016/0149882 (hereinafter Srivastava).

	As per claim 1, Srivastava teaches a computer system comprising: a server comprising one or more shared cache, the server configured to run one or more applications thereon, wherein the server is communicatively coupled to a plurality of tenant devices comprisat at least a first tenant device and a second tenant device (paragraph 16 with server system; see paragraph 20 with multi-tenancy system with server providing support/access to multiple operators/tenants; see also paragraph 23 and 24 with providing multi-tenancy for in-memory data grid;); and a processing device configured to implement a cache proxy, the cache proxy copled to at least the first tenant device and the second tenant device and the one or more shared cache, wherein the first tenant device and the second tenant device have access to the shared cache through the cache proxy, the cache proxy configured to (paragraph 23 with memory grid; see also Figure 1; memory grid accessible to multiple tenants; see further paragraph 15 and 23 with proxy); receive, a request for retrieval of data stored on the shared cache (paragraphs 29 and 30 with a request to retrieve data in data grid; request may include authentication information), wherein the request includes a cache key that includes credentials specific to the first tenant device to permit retrieval of the data from the one or more shared cache (paragraphs 29 and 30 with request to retrieve data, which may include authentication information; see also paragraphs 38-40 with credentials and key); wherein the credentials comprise a plurality of sequences of values arranged in a predetermined pattern, each sequence of values of the plurality of sequences of values comprises a specific identifier (paragarphs 29 and 30, with tenant name and data grid label name; tenant name and data grid label names are examples of sequences of characters/values which comprise a specific identifier); determine the credentials are valid through validation of the predetermined pattern of the plurality of sequences of the values of the cache key (paragraphs 29, 39 and 40 with utilizing cache key and authenticating via credentials); retrieve the data, thereby creating retrieved data and provide, to the first tenant device, the retrieved data (paragarphs 29-30 wherein user may access data if authenticated and allowed).
	Srivastava further teaches receiving a request from a first instance of one or more applications on behalf of a first tenant device, but it is unclear whether it is in the same embodiment or not.  As seen in Figure 7, and described in paragraph 42-51, the steps may be implanted via a customer service application which is utilized to communicate via a customer agent and a user on a webpage.  As seen, utilizing these embodments would be obvious as it provides support for multi-tenancy in a memory data grid (paragraphs 63-64 of Srivastava).
	As per claim 2, Srivastava teaches comprising the cache proxy configured to valiate the pattern of the cache key through validating a proper sequence of two or more of: a tenant identification of the cache key, a user identification of the cache key; and a cache key name (Srivastava paragraph 29 with customer identifier and cache name).  
	As per claim 3, Srivastava teaches the cache proxy configured to: allow retrieval of data I the one or more shared cache through one or more of a cache key space protection scheme, and a value space protection scheme (Srivastava paragraph 48 with cache key that includes identifiers which determine whether data access is allowed; also see apragarph 29).
	As per claim 4, Srivastava teaches the cache proxy configured to allow storage of data in the one or more shared cache through one or more of: a cache key space protection scheme and a value space protection scheme (paragarphs 27-28 with storing information in a cache key space but identifying the specific customer and space; see also Figure 2).
	As per claim 5, Srivastava teaches wherein the cache proxy is resident within a client-side portion of the one or more applications (see paragraph 16 wherein user may interface with system directly; see also Figure 7 wherein visitor may access through website)
	As per claim 6, Srivastava teaches wherein the cache proxy is resident within a server-side portion of the one or more applications (Figure 1, paragraph 7 with server; see also paragraph 26 and Figure 7 with customer agent side).
	As per claim 7, Srivastava teaches wherein the cache proxy is resident within the one or more shared cache (paragraph 23 with proxy  to support multi-tenancy).
	Claim 9 is rejected using the same basis of arguments used to reject claim 1 above. 
	As per claim 10, Srivastava teaches executing, by the cache proxy, a cache key space protection scheme to store data on the shared cache (see paragraph 29 with multi-tenant data grid; see paragraph 27-28 with storing data in particular space according to user/space).
	As per claim 15, Srivastava teaches validating, by the cache proxy, a tenant identifier of the cache key (paragraph 48 wherein cache key includes visitor identifier)
	As per claim 16, Srivastava teaches executing, by the cache proxy, a value space protection scheme to store data on the stored cache (see paragraph 29 with multi-tenant data grid; see paragraph 27-28 with storing data in particular space according to user/space; see also paragraph 48).

Claims 11-14 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Srivastava as applied above, in view of Gupta US Patent Application Publication 2018/0034792 (hereinafter Gupta)
	As per claim 11, Srivastava teaches embedding a tenant identifier to the cache key, wherein the tenant identifier at least partically defines the credentials (paragarph 39 with cache key which is associated with customer credentials; also see paragraph 48 with cache key including visitor identifier).
	However, Srivastava does not explicitly teach initializing the cache proxy with a bootstrap cache configuration directed toward at least the cache key space protection scheme.  Utilizing a bootstrap cache configuration would have been obvious though.  For example, see Gupta (paragraphs 30, 63, and throughout with bootstrap system with multiple tenants for cache proxy).
	At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the teachings of Srivastava with Gupta.  One of ordinary skill in the art would have been motivated to perform such an addition to provide more security by providing a multi-tenant architecture for storing data (paragraphs 3-4 of Gupta).
	As per claim 12, Srivastava as modified teaches wherein executing the cache key space protection scheme further comprises: triggering, by the cache proxy, a registered key scheme handler to validate the pattern of the cache key; executing, by the cache proxy, key pattern enforcement instructions; and allowing, by the cache proxy, the data to be stored in the shared cache (Srivastava paragarphs 27-30 with storing information in accordance to key pattern enforcement instructions; also see paragarphs 39, 48, and 51 with cache key; further see Gupta abstract, paragraphs 5, 14, and throughout with registered key scheme and validation of keys).
	As per claim 13, although Srivastava teaches validating the pattern of the cache key, Srivastava does not explicitly teach initializing the cache proxy with a bootstrap cache configuration directed toward a tleast cache key space protection.  Utilizing a bootstrap cache configuration would have been obvious though.  For example, see Gupta (paragraphs 30, 63, and throughout with bootstrap system with multiple tenants for cache proxy).
	At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the teachings of Srivastava with Gupta.  One of ordinary skill in the art would have been motivated to perform such an addition to provide more security by providing a multi-tenant architecture for storing data (paragraphs 3-4 of Gupta).
	As per claim 14, the Srivstava combination teaches wherein executing the cache key space protection scheme comprises: triggering, by the cache proxy, a registered key scheme handler to validate the pattern of the cache key; executing, by the cache proxy, key pattern enforcement instructions; and allowing, by the cache proxy, retrieval of the data stored in the shared cache (Srivastava paragarphs 27-30 with storing information in accordance to key pattern enforcement instructions; also see paragarphs 39, 48, and 51 with cache key; further see Gupta abstract, paragraphs 5, 14, and throughout with registered key scheme and validation of keys).
As per claim 17, Srivastava does not explicitly teach initializing the cache proxy with a bootstrap cache configuration directed toward at least the cache value protection scheme.  Utilizing a bootstrap cache configuration would have been obvious though.  For example, see Gupta (paragraphs 30, 63, and throughout with bootstrap system with multiple tenants for cache proxy).
	At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the teachings of Srivastava with Gupta.  One of ordinary skill in the art would have been motivated to perform such an addition to provide more security by providing a multi-tenant architecture for storing data (paragraphs 3-4 of Gupta).
	As per claim 18, it would have been obvious over the Srivastava combination wherein executing the value space protection scheme further comprises: triggering, by the cache proxy, a registered value scheme handler to inject the tenant identifier into a tenant cache value; executing, by the cache proxy, tenant identifier injection instructions; and injecting the tenant identifier into the tenant cache value (Srivstava shows obviousness of utilizing cache proxys, as proxys can provide go-betweens to utlize existing data grid services to make it multi-tenant and secure between tenants, as seen in paragraph 23; see Srivastava paragraph 48 with visitor/tenant ID injected into a cache key; also see Gupta paragraph 33 with key identifiers and paragraphs 29-33 with tenant ID, and such information is stored in a multi-tenant storage system; see further paragraphs 4 and 5 wehrein tenants are associated with encryption keys and the key identifiers are appended to the data that is stored in shared memory)
	As per claim 19, it would have been obvious over the Srivastava combination wherein executing the value space protection scheme further comprises: creating, by the cache proxy, a tenant-specific encryption key; encrypting by the cache proxy, the tenant cache value with the tenant-specific encryption key, thereby creating an encrypted teantn cache value; and placing, by the cache proxy, the encrypted tenant cache value into the shared cache (obvious over the Srivastava combination; Srivstava shows obviousness of utilizing cache proxys, as proxys can provide go-betweens to utilize existing data grid services to make it multi-tenant and secure between tenants, as seen in paragraph 23; see Gupta Figures 1 and 2 and throughout reference with tenant-specific encryption keys; see abstract and throughout Gupta wherein data is encrypted by unique encryption keys based on the association with tenant; also see paragraphs 4 and 5).
	As per claim 20, it would have been obvious over the Srivastava combination wherein executing the value space protection scheme further comprises: triggering, by the cache proxy, the registered value scheme handler to validate the tenant identifier, retrieving, by the cache proxy, the tenant-specific encryption key; decrypting, by the cache proxy, the encrypted teantn cache value, thereby creating a decrypted tenant cache value; and validating, by the cache proxy, the tenant identifier (obvious over the Srivastava combination; Srivstava shows obviousness of utilizing cache proxys, as proxys can provide go-betweens to utilize existing data grid services to make it multi-tenant and secure between tenants, as seen in paragraph 23; see also paragraph 48 with validating identifier to see if access is allowed to data; further see Gupta paragraphs 4 and 5 with retrieving associated key with data and utilizing key to decrypt the data stored in multi-tenant storage; the decrypted data is the decrypted tenant cache value; also see paragraphs 34 and throughout with utilizing key to decrypt the data according to the tenant id and key).

Allowable Subject Matter
Claim 8 is allowed.
The following is an examiner’s statement of reasons for allowance: Claim 8 has been amended and the claim as a whole would not have been obvious over the cited art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON KAI YIN GEE whose telephone number is (571)272-6431.  The examiner can normally be reached on Monday-Friday 8:30-5:00 PST Pacific.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on (571) 272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JASON K GEE/Primary Examiner, Art Unit 2495